Citation Nr: 1211291	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-35 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left leg sciatic nerve disability.

3.  Entitlement to service connection for a bilateral arm disability, including as secondary to a service-connected neck disability.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to increases in the ratings for a left knee disability, currently assigned "staged" ratings of 10 percent prior to September 20, 2006, and 30 percent from November 1, 2007.

6.  Entitlement to a rating in excess of 10 percent for a right knee disability.

7.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.

8.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

9.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

10.  Entitlement to a compensable rating for status post chip fracture of the distal interphalangeal (DIP) joint of the left middle finger.

11.  Entitlement to a compensable rating for status post fracture of the right fifth metacarpal.

12.  Entitlement to a compensable rating for residuals of a right eyelid laceration.

13.  Entitlement to a compensable rating for residuals of a stress fracture of the left calcaneus.

14.  Entitlement to a compensable rating for a post-operative left knee scar.

15.  Entitlement to a compensable rating for a post-operative left ankle scar.

16.  Entitlement to a compensable rating for a post-operative right ankle scar.

17.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1980 to July 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2006 (all issues on appeal except for sleep apnea) and February 2008 (denial of service connection for sleep apnea) rating decisions of the Montgomery, Alabama VARO.  In November 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing additional evidence was submitted with a waiver of RO consideration.

The issues of service connection for sleep apnea, a left leg sciatic nerve disability, a bilateral arm disability (including as secondary to a service-connected neck disability), and sinusitis, and the matters of the ratings for left and right knee disabilities, a neck disability, left and right ankle disabilities, status post chip fracture of the DIP joint of the left middle finger, status post fracture of the right fifth metacarpal, residuals of a right eyelid laceration, left knee scars, left and right ankle scars, and hypertension, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

At no time since the award of service connection are the Veteran's residuals of a left calcaneus stress fracture shown to have been manifested by symptoms or impairment that may reasonably be characterized as moderate foot injury, or approximating such level of severity.


CONCLUSIONS OF LAW

A compensable rating is not warranted for residuals of a left calcaneus stress fracture.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (Code) 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2007 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings, and a July 2011 supplemental SOC (SSOC) readjudicated the matters after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  At the November 2011 videoconference Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claims; his testimony reflects that he is aware of what is still needed.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in January 2006 and November 2007 which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any evidence pertinent to the matters addressed on the merits that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Residuals of a left calcaneus stress fracture 

The Veteran's residuals of a left calcaneus stress fracture are rated under Code 5284 (for other foot injuries).  A 10 percent rating is warranted for moderate foot injury.  A 20 percent rating is warranted for moderately severe foot injury.  A 30 percent rating is warranted for severe foot injury.  38 C.F.R. § 4.71a.  If there is less than moderate foot injury, a 0 percent rating is to be assigned.  .  38 C.F.R. § 4.31. 

The record reflects that in August 1994, during service, the Veteran complained of heel pain for three months; he reported that the heel would become "hot" after lower extremity activities.  The assessment was a stress fracture of the left calcaneus, and treatment consisted of ice, elevation, a 60 day physical profile, and Naprosyn.  The remaining STRs and the service retirement examination are silent for any further complaints or findings regarding the left heel.

On June 2001 VA treatment, the Veteran reported that he had chronic left foot neuropathy, described as a very warm sensation to the bottom of the foot that had been there for at least 10 years and did not seem to have improved; the Veteran believed it had gotten slightly worse.  The assessment was left foot neuropathy.

The post-service treatment records, both VA and non-VA, are otherwise silent for any complaints, findings, or treatment regarding the left calcaneus, or the left foot as a whole.

On January 2006 VA examination, the Veteran complained that his feet would become sore after walking a lot (five to six hours).  However, this complaint was made in connection with evaluation of the ankles; there was  no specific mention of the left heel, and no diagnosis was made regarding the left heel.

The March 2006 rating decision on appeal granted service connection for status post stress fracture, calcaneal (heel), of the left foot, rated 0 percent, effective August 2, 2005.

At the November 2011 videoconference Board hearing, the Veteran testified that he incurred a stress fracture to the heel in 1994, though he never returned to sick call after the initial diagnosis and treatment of the heel.  He testified that he had not sought treatment for any problems with the left heel.  He testified that the left heel is occasionally sore "out of the blue", but he believed the pain was coming from his ankle instead.  He testified that using orthotic inserts in his shoes helped his foot a lot except for his toe.

At no time during the appeal period is the Veteran's residuals of a stress fracture to the left calcaneus shown to have been manifested by symptoms productive of moderate foot disability.  Indeed, the post-service medical evidence reflects that the Veteran experiences only very occasional manifestations of left heel pain; he testified that he has not sought treatment for left heel problems since the initial diagnosis in service, and attributed his occasional foot pain to the service-connected left ankle disability rather than to the left heel.  Therefore, disability consistent with moderate foot injury is not shown, and a compensable rating under Code 5284 is not warranted. 

The Board also has considered whether this claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Comparing the manifestations of the Veteran's residuals of a stress fracture to the left calcaneus and the associated impairment shown to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  The Veteran has not alleged any symptoms or impairment that exist, but are not encompassed by schedular criteria.  Therefore, referral for consideration of an extraschedular rating is not necessary. 

Finally, as the record shows that the Veteran is employed (see November 2011 videoconference Board hearing transcript), the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 
The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.


ORDER

A compensable rating for residuals of a left calcaneus stress fracture is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding sleep apnea, the Veteran's STRs note complaints of sleep difficulties during active duty service, although he did not endorse a history of frequent trouble sleeping on his February 2000 service retirement examination.  He has submitted an April 2008 private treatment record wherein Dr. Purvis opines, based on review of some of the STRs, that the Veteran "appears to have been having problems sleeping on several occasions".  Dr. Purvis opined, "I think it is quite possible that he had sleep apnea as early as the 1990s."  The Veteran also submitted an April 2008 letter in which Dr. Purvis opined, "I think at this level of sleep apnea it is quite likely the patient did have obstructive sleep apnea while in the military.  Certainly he may have had it for several years now given his moderate disease at 18 arousals per hour."  

On March 2009 VA examination, the examiner noted that no documentation was located in the claims file to support a claim of sleep apnea during service and opined that it is not at least as likely as not that the Veteran's current sleep apnea began during his military service.

The Veteran submitted a March 2009 statement in response to the VA examination relating that when he was stationed in Saudi Arabia, another soldier would wake him up because of his "snoring and breathing hard".  He stated that he would "wake up all the time for no reason", which happened every night, and he had had sleep problems ever since he left Saudi Arabia in 1989.  The Veteran submitted a March 2009 statement from his wife, who stated that from 1996 through 2006, he snored loudly and breathed hard in his sleep, waking her up.  The Veteran also submitted an April 2010 buddy statement from [redacted][redacted], who stated that he and the Veteran had been stationed together, sometimes as roommates living in close quarters including at Fort Hood, in the Persian Gulf, and in Germany from 1992 to 1994.  Mr. [redacted] stated that, after observing the Veteran in Germany, he told the Veteran that "his loud snoring/choking/gasping" was a problem and that the Veteran would stop breathing while asleep; he stated that he and the Veteran would talk at night about the Veteran's loud snoring, difficulty staying asleep, trouble concentrating, feeling tired during the day, frequent sleep disruptions, and "choking while sleeping".  

At the November 2011 videoconference Board hearing, the Veteran testified that he was first aware of having sleep problems when he was serving in Operation Desert Shield/Desert Storm in the Persian Gulf in approximately 1990.  He testified that, although he reported problems sleeping on his service retirement examination, it was not noted in the report.  

It is unclear whether the Veteran's descriptions of his symptoms during service do indeed reflect that he had sleep apnea while on active duty; that is a medical question, and medical guidance is necessary.  As the factors outlined above from McLendon are met, an examination to determine the likely etiology and time of onset of the Veteran's sleep apnea is necessary.

Regarding a left sciatic nerve disability, the Veteran testified that he had operations on both knees and both ankles shortly before his retirement from service, and his sciatic nerve began to bother him afterward.  He testified that his left leg bothers him because he has to walk a lot; he sought VA treatment and was given Tramadol for swelling and orthotic inserts to wear in his shoes.  The question presented (whether based on the entire record the Veteran has a current left leg disability involving the sciatic nerve related to service or any service-connected disability/disabilities) is a medical question.  As the factors McLendon outlined above are met, a VA examination to determine the nature and likely etiology of any left leg the sciatic nerve disability is necessary.

Regarding bilateral arm disability, STRs show that on more than one occasion, the Veteran was seen on sick call with complaints of numbness in the right arm that radiated to the right hand.  On February 2000 pre-retirement VA examination, full extension and bilateral rotation of the cervical spine reproduced a sensation of numbness, tingling, and pain extending from the neck to the right thumb; the diagnosis regarding neck strain with right arm numbness was arthritis of the cervical spine with radiculopathy.  On March 2000 neurological evaluation, chronic and active denervation of both deltoid muscles, which have C5 innervated roots, demonstrated an active and chronic bilateral radiculopathy by EMG testing; the diagnosis was that the Veteran seemed to have signs and symptoms of a C5 moderate radiculopathy, right greater than left, with evidence on the left for a mild radiculopathy as well.  At the November 2011 videoconference Board hearing, the Veteran testified that he first noticed a problem with his arms right before his retirement from service.  The question presented (whether based on the entire record the Veteran has a current bilateral arm disability related to his service-connected cervical spine disability) is a medical question.  As the factors outlined above from McLendon are met, an examination to determine the likely etiology of any bilateral arm disability is necessary.

Regarding sinusitis, the STRs show several complaints of upper respiratory symptoms: for example, on October 1992 STR, the assessment was upper respiratory infection, and on January 2000 STR, the Veteran complained of cold symptoms; the assessment was rule-out upper respiratory infection.  On March 1996, the assessment was sinusitis.  Post-service medical records note a history of recent upper respiratory infection with sinus congestion in April 2004, clinical sinusitis in August 2004, acute frontal sinusitis and maxillary sinusitis in January 2005, and allergic rhinitis with headache from sinus pressure in February 2005.  The post-service records indicate that the Veteran has been using the medications Claritin and Flonase daily.  The Veteran testified that he began having problems with his sinuses while serving in the Persian Gulf during Operation Desert Shield/Desert Storm in approximately 1990; he testified that his symptoms included a stuffy nose and a runny nose, and he was constantly blowing his nose to clear it out.  He testified that he sought treatment at sick call for his symptoms, and he was given Motrin and sinus medicines such as Sudafed and Actifed.  The question presented (whether based on the entire record the Veteran has current chronic sinusitis that began in service or is related to respiratory problems in service) is a medical question.  As the McLendon factors outlined above are met, an examination to determine the likely etiology of any chronic sinusitis disability is necessary.

Regarding the ratings for left knee disability, right knee disability, neck disability, left ankle disability, right ankle disability, status post chip fracture of the DIP joint of the left middle finger, status post fracture of the right fifth metacarpal, residuals of a right eyelid laceration, and hypertension, the Veteran testified at the November 2011 videoconference Board hearing that these disabilities had worsened since the most recent VA examinations (November 2007 for left knee disability, and January 2006 for all others).  

Regarding the left knee disability, the Veteran reported on November 2007 VA examination that he did not wear a knee brace; however, he testified at the November 2011 hearing that the knee had worsened and weakened, and that he now always wears a brace while he works, and has missed "plenty of days" of work due to left knee pain (suggesting an increase in severity of the disability since the most recent VA examination).  Regarding the right knee disability, he testified that he had received steroid injections to both knees for severe pain, and the right knee is progressively starting to wear due to favoring the more severe left knee disability.

Regarding the neck disability, it was noted on November 2009 VA treatment that the Veteran was scheduled to see a neurosurgeon in early December after "more tests" were conducted regarding his neck and back.  However, records of any such December 2009 neurological consult or testing are not in evidence.  The Veteran testified at the November 2011 Board hearing that he was told he has a ruptured cervical disc which requires surgery.  

Regarding the left and right ankle disabilities, the Veteran testified that he has missed work specifically due to the ankle disabilities, and he wore supportive inserts in his shoes.  He testified that he believed he has marked limitation of ankle motion.

Regarding the status post chip fracture of the DIP joint of the left middle finger, the Veteran testified that the joint is starting to protrude and it throbs in pain when he bends it while working.  He testified that he uses the finger a lot while packing and bundling items at work as a mail carrier.  He testified that the finger has worsened in severity.

Regarding the status post fracture of the right fifth metacarpal, the Veteran testified that he has pain and stiffness in the entire right hand that comes and goes, for which he takes ibuprofen for relief.  He testified that having a few days off of work to recuperate relieves the pain in the right hand.

Regarding residuals of a right eyelid laceration, the Veteran testified that he believes the scar has worsened in appearance; he believes it draws attention from anyone speaking to him.  He testified that his most recent VA examination for the laceration had been several years ago and it bothered him more since that time.

Regarding hypertension, the Veteran testified that he takes one medication for his blood pressure and is consistent in taking it, though his blood pressure readings are inconsistent and "bounce around".  He testified that the highest blood pressure reading he recalled from the previous five years was either 150 or 160 over 90, so high that he was required to undergo a five-day evaluation.  He testified that his blood pressure readings were approximately 140 over 85 or 90 before he began taking medication for hypertension, and he was prescribed the medication after he began having headaches.  He testified that his medication was increased (from 5 milligrams to 10 milligrams per day) in approximately 2009 because his blood pressure was not under control on the lower dosage.  The Board notes that the medical evidence does not indicate a doubling of the dosage for the Veteran's hypertension medication in 2009; however, on the most recent (January 2006) VA examination for this disability, his medications were noted to include Lisinopril at 5 milligrams daily and Hydrochlorothiazide.  In the six years since, the medication was changed to Altace/Ramipril and doubled to 10 milligrams daily.  

Regarding the ratings for left knee and ankle scars, a close review of the record found no examination during the quite lengthy evaluation period that included a description of the scars under all applicable criteria in 38 C.F.R. § 4.118.  At the videoconference hearing the Veteran testified regarding the functional impairment from the scars, and indicated that the left knee scarring has worsened.  Clearly, a contemporaneous examination is needed.  

Furthermore, the Veteran testified that he sought private treatment for sinusitis and for a bilateral arm disability related to his service-connected neck disability after his retirement from service in 2000.  He testified (and the Board finds no reason to question the credibility of his testimony) that neurological testing was conducted at the Southeast Alabama Medical Center in 2010 regarding his complaints of pain radiating down his arms related to his cervical spine disability.  The claims file includes records from the Southeast Alabama Medical Center only through 2009.  Any records of such neurological testing in 2010 are outstanding and pertinent  evidence that must be secured.  He also testified that, after his retirement from service, he sought treatment for sinus problems "all the time", and was given medicine for his symptoms and told that he had allergies.  Based on the Veteran's testimony, there may be outstanding pertinent non-VA treatment records for these two claimed disabilities, which must be sought.  The Veteran's co-operation is needed for such development.  
 
The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.   

Finally, the most recent VA treatment records in the claims file are from April 2011.  Records of any VA treatment the Veteran may have received for the disabilities on appeal are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of all treatment/evaluation he has received for sinusitis and for an arm disability related to his cervical spine disability since his separation from service (records of which are not already associated with the claims file), and to submit authorizations for release to VA of any such non-VA records, specifically records of neurological testing at Southeast Alabama Medical Center in 2010.  He should be afforded the time allowed by regulation to respond.  

The RO should secure for the record copies of the complete clinical records of the Veteran's treatment/evaluation from the identified sources, and any (and all) pertinent VA treatment records for all of the disabilities on appeal since April 2011.  The RO should review the records received, and arrange for any further development suggested by the information therein.  

2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology and date of onset of his diagnosed obstructive sleep apnea.  Based on examination of the Veteran and review of the entire record (to specifically include the service treatment records (STRs) and lay statements noting complaints of sleep difficulties during active duty service), the examiner should provide an opinion that responds to the following:

What is the most likely etiology for the Veteran's diagnosis of obstructive sleep apnea?  Specifically, is it at least as likely as not (a 50% or better probability) that the sleep apnea arose during (was first manifested in, or is otherwise etiologically related to) his active duty service from September 1980 to July 2000?  The examiner should explain the rationale for all opinions, with citation to factual data/medical texts or treatises as appropriate.  In explaining the rationale for the opinion, the examiner should comment on the reports by the Veteran noted in the STRs and the lay statements submitted, i.e., whether the descriptions present a disability picture diagnostic of sleep apnea, and whether they may reasonably be found to support that sleep apnea was manifested during his active duty service.  The examiner should also discuss the known causes of sleep apnea, and the factors for such shown in the instant case (both during and outside of active duty service).  

3.  The RO should also arrange for the Veteran to be examined by an appropriate physician (preferably a neurosurgeon or neurologist) to ascertain whether he has a left leg disability involving the sciatic nerve and whether he has a bilateral arm disability related to his cervical spine disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  All indicated tests or studies should be completed.  Based on review of the record, history elicited from the Veteran, and examination of the Veteran the examiner should provide an opinion that responds to the following:

(a) Does the Veteran have a left leg disability involving the sciatic nerve?   Please identify any such disability by a medical diagnosis..  

(b) As to each/any such left sciatic nerve disability entity diagnosed, please indicate what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was incurred in the Veteran's active duty service?  If it was not incurred in service, is it at least as likely as not (a 50% or greater probability) that it was a) caused, or b) aggravated by, a service-connected disability or disabilities?  

(c) Does the Veteran have a neurological disability of either or both arms?  Please identify (by medical diagnosis) any such disability.  

(d) As to each/any neurological disability entity of the arms diagnosed, please indicate what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was a) caused by, or b) aggravated by, a service-connected disability or disabilities (and specifically a cervical spine disability) ?  

The examiner must explain the rationale for all opinions.  

4.  The RO should also arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology and date of onset of any chronic sinusitis.  Based on examination of the Veteran and review of the entire record (to specifically include the service treatment records and the lay statements of recurring respiratory problems during active duty service), the examiner should provide an opinion that responds to the following:

(a) Does the Veteran have a chronic sinus disability?   Please identify any such entity (by medical diagnosis).

(b) As to each/any sinus disability entity diagnosed, please indicate what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or better probability) that it arose during (was first manifested in) or is otherwise etiologically related to his active duty service from September 1980 to July 2000?  The examiner should explain the rationale for all opinions, with citation to factual data/medical texts or treatises as appropriate.  In explaining the rationale for the opinion, the examiner should comment on the reports by the Veteran in the STRs and the lay statements he submitted, i.e., whether the descriptions present a disability picture diagnostic of sinusitis, and whether they may reasonably be found to support that sinusitis was manifested during his active duty service.  The examiner should also discuss the known causes of sinusitis, and the factors for such shown in the instant case (both during and outside of active duty service).

5.  The RO should also arrange for appropriate examinations of the Veteran to assess the current severity of his left and right knee disabilities, neck disability, left and right ankle disabilities, status post chip fracture of the DIP joint of the left middle finger, status post fracture of the right fifth metacarpal, residuals of a right eyelid laceration, and hypertension.  The Veteran's claims file (including this remand) must be reviewed by the examiner(s) in conjunction with the examination(s).  The examiner must be provided a copy of the appropriate criteria for rating each disability, and the findings reported must be sufficiently detailed to allow for rating under the applicable criteria, i.e., note the presence or absence of each symptom in the criteria for rating the disability (under all applicable Codes), to specifically include ranges of motion (including restrictions due to pain or with use) and whether there is subluxation or instability (and if so the extent of such) for the joint/spine disabilities.  The examiner should comment on the Veteran's specific complaints of functional impairment (i.e., noting whether they are consistent with clinical findings), and must explain the rationale for all opinions offered.

6.  The RO should also arrange for a scars examination of the Veteran to assess his surgical scars of the ankles and left knee.  His claims file must be reviewed by the examiner in conjunction with the examination, and the findings reported must be sufficient to allow for evaluation under all applicable criteria in 38 C.F.R. § 4.118 (a copy of which must be provided to the examiner).  The findings reported must specifically include whether the scars are deep or superficial, the dimensions of the scars, whether the scars are painful or unstable, and whether they cause any impairment of function separate from that due to the underlying pathology for which the surgery was performed.  The examiner must explain the rationale for all opinions.   

7.  The RO should ensure all development sought is completed, then re-adjudicate the Veteran's claims.  If any remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


